Citation Nr: 0432333	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  02-05 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss. 

2.  Entitlement to service connection for lumbar disc 
disease.

3.  Entitlement to service connection for benign prostatic 
hypertrophy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968. 

This appeal arose from a January 2002 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a 
compensable rating for service-connected bilateral hearing 
loss.

At the travel board hearing held before the undersigned 
Acting Veterans Law Judge in August 2004, the veteran 
testified that he experienced dizziness and balance problems.  
The veteran further testified that he was diagnosed with 
vertigo by a private physician.  In support of the claimed 
disorder, the Board received from the veteran's authorized 
representative private treatment records from Toccoa Clinic 
and a written statement from the veteran's wife, along with 
VA Form 21-4138 dated in September 2004.  In VA Form 21-4138, 
the authorized representative indicated that the veteran 
wanted the Board to consider the newly submitted evidence in 
connection with a claim for service connection of vertigo 
secondary to service-connected hearing loss.  The authorized 
representative also referenced a general waiver of the RO's 
right to initial review of any newly obtained evidence that 
the veteran previously executed in August 2004.  A 
preliminary review of the record discloses that the issues of 
entitlement to service connection for vertigo and/or 
entitlement to service connection for vertigo secondary to 
service-connected bilateral hearing loss have not been 
developed for appellate consideration.  Accordingly, this 
matter is referred to the RO for appropriate action.   

Lastly, the Board notes that in the Notice of Disagreement 
with the January 2002 RO rating decision filed in February 
2002, the veteran expressed disagreement with the ratings 
assigned the bilateral hearing loss and tinnitus 
disabilities.  A Decision Review Officer (DRO) Decision and 
Statement of the Case (SOC) were issued on the two issues in 
April 2002.  The veteran, however, only filed VA Form 9 
(Appeal to Board of Veterans' Appeals) in May 2002 with 
respect to the bilateral hearing loss claim.  Accordingly, 
the only issue properly before the Board is whether the 
veteran is entitled to a compensable rating for service-
connected bilateral hearing loss. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the travel board hearing noted above, the veteran 
testified that his hearing loss had worsened since his last 
VA Compensation & Pension examination conducted through QTC 
Medical Services in August 2001.  The veteran further 
testified that he underwent another VA audiological 
examination "[t]his year" and that he was issued hearing 
aides through the VA Medical Center in Decatur, Georgia-the 
only facility in which he received treatment for his hearing 
loss.  The report on the identified VA examination 
(presumably conducted in 2004) has not been associated with 
the claims file.   The VA examination report and current VA 
treatment records should be obtained.  

The Board notes that the August 2001 notice of VA's duties 
under the Veterans Claims Assistance Act of 2000 (VCAA) and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence necessary to substantiate the claim 
is deficient.  The August 2001 notice does not advise the 
veteran of the evidence needed to substantiate the claim for 
a compensable evaluation for the service-connected 
disability.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R.      
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). Accordingly, the RO must issue another VCAA 
notice to the veteran that corrects this deficiency.  The 
Board also notes that the April 2002 SOC issued on the issue 
on appeal does not cite the statute and implementing 
regulations of the VCAA.  If a full grant of the benefit 
sought on appeal remains denied, the Supplemental Statement 
of the Case issued should include citation to the statute and 
implementing regulations of the VCAA.  

Lastly, the Board observes that in a rating decision dated in 
June 2004, the RO denied service connection for lumbar disc 
disease and benign prostatic hypertrophy.  In a statement 
filed in July 2004, the veteran expressed disagreement with 
the June 2004 RO rating decision.   As the veteran filed a 
timely Notice of Disagreement with the June 2004 rating 
decision, the veteran is entitled to a SOC on those issues.  
See 38 C.F.R. § 20.201 (2003); Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:

1.  The Decatur VA Medical Center should 
be contacted and requested to provide all 
records pertaining to the veteran's 
treatment for hearing loss developed 
since August 2001, to include the reports 
of any audiological examinations 
conducted.  

2.  Please send the veteran a VCAA notice 
that advises him of the evidence needed 
to substantiate the claim for a 
compensable rating for his hearing loss 
in accordance with the notification 
requirements of 38 U.S.C.A.          § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2004). 

3.  The veteran should be provided with a 
SOC with regard to the issues of (1) 
entitlement to service connection for 
lumbar disc disease and (2) entitlement 
to service connection for benign 
prostatic hypertrophy.  The veteran 
should be given notice of his appeal 
rights.  If the appeal is subsequently 
perfected by timely submission of a 
substantive appeal, then the matter 
should be forwarded to the Board.  

4.  Following the above, undertake any 
additional action considered necessary.  
Then readjudicate the veteran's claim for 
an increased evaluation for service-
connected bilateral hearing loss.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue (including the statute and 
implementing regulations of the VCAA ((38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2004))).  An appropriate 
period of time should be allowed for 
response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	L. M. Barnard
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



